NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  BRENT FITZGERALD DUKE, Petitioner.

                         No. 1 CA-CR 19-0147 PRPC
                              FILED 11-19-2019


     Petition for Review from the Superior Court in Navajo County
                        Nos. S0900CR201400538
                             S0900CR201500155
                             S0900CR201500407
                  The Honorable Ralph E. Hatch, Judge

                  REVIEW GRANTED; RELIEF DENIED


                               APPEARANCES

Coconino County Attorney’s Office, Flagstaff
By Mark D. Huston
Counsel for Respondent

Brent Fitzgerald Duke, Buckeye
Petitioner
                              STATE v. DUKE
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell delivered the decision of the Court,
in which Judges Lawrence F. Winthrop and Michael J. Brown joined.


P E R C U R I A M:

¶1            Petitioner Brent Fitzgerald Duke seeks review of the superior
court’s order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is petitioner’s first,
untimely petition for review.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19, 278 P.3d 1276, 1280 (2012). It is
petitioner’s burden to show that the superior court abused its discretion by
denying the petition for post-conviction relief. See State v. Poblete, 227 Ariz.
537, ¶ 1, 260 P.3d 1102, 1103 (App. 2011) (petitioner has burden of
establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            We grant review and deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2